DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the ship" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]a ship."
Claim 25 recites the limitation "the ORP value" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the claim will be considered to recite "[[the]]an ORP value."


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivanter et al. (US 2011/0120956).
  	Ivanter et al. teach a method of managing ship ballast water, comprising:
 	drawing ballast water into a ballast tank (120) of [[the]]a ship ([0036]);
 	electrolytically generating a chlorine-based biocide ([0005, 0037, 0074]);
 	discharging the ballast water from the ballast tank (Fig. 5);
 	dechlorinating the ballast water by adding a neutralizing agent to the ballast water during discharge thereof from the ballast tank ([0057])in at least one of a low dechlorination mode ([0057]; 150mV) and a high dechlorination mode ([0057]; 300mV),
 	wherein dechlorination is performed in the low dechlorination mode if [[the]]an ORP value of the ballast water to be discharged is less than a target ORP value ([0058]), and
 	wherein dechlorination is performed in the high dechlorination mode if the ORP value of ballast water to be discharged is at least the target ORP value ([0058]).
 	Per claim 26, further comprising confirming dechlorination of the ballast water comprising  determining a second ORP value of the ballast water discharge after the addition of the neutralizing agent ([0057]), wherein the dechlorination of the ballast water to be discharged is confirmed if the second ORP value is less than the ORP value of the ballast water before adding the neutralizing agent when dechlorinating is performed in the low dechlorination mode ([0058, 0061]).


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
10/18/22